   Case 2:20-cv-03435-JMA Document 5 Filed 08/10/20 Page 1 of 2 PageID
                                                                FILED #: 24
                                                                                 CLERK
                                                                      8/10/2020 5:00 pm
                                                                         U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                        EASTERN DISTRICT OF NEW YORK
EASTERN DISTRICT OF NEW YORK                                             LONG ISLAND OFFICE
--------------------------------------------------------X           For Online Publication Only
CHRISTOPHER WILLIAMS,

                                   Plaintiff,
                                                                    ORDER
                 -against-                                          20-CV-3435 (JMA)

ANDREW SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                     Defendant.
--------------------------------------------------------X
AZRACK, United States District Judge:

        On July 30, 2020, Christopher Williams (“plaintiff”) commenced this action against

Andrew Saul, the Commissioner of Social Security, (“defendant”) seeking review of the decision

of the Administrative Law Judge pursuant to section 205(g) and/or section 1631(c)(3) of the Social

Security Act, as amended, 42 U.S.C. § 405(g) and/or § 1383(c)(3). Accompanying the complaint

is an application to proceed -in -
                                 forma pauperis.
                                   --- - - - - - - (See ECF No. 3.) For the reasons that follow,

plaintiff’s application to proceed -in ----
                                       forma ------
                                             pauperis is denied without prejudice and with leave to

renew upon filing the enclosed “Application to Proceed in District Court without Prepaying Fees

or Costs (Long Form)” (AO 239). Alternatively, plaintiff may pay the $400.00 filing fee.

        Plaintiff reports having no sources of income other than public assistance. (See ECF NO.

3-1, ¶¶ 5, 8-9.) Plaintiff indicates monthly income from the Nassau County Department of Social

Services in the amount of $183.00 and $194.00 in monthly Supplemental Nutrition Assistance

Program (“SNAP”) benefits. (Id. ¶¶ 6-7.) Plaintiff reports that he does not have a checking or

savings account and has no assets, including real estate, stocks, bonds, notes or other valuable

property. (Id. ¶ 12.) Although plaintiff provides a residential address, he has not included any


                                                        1
   Case 2:20-cv-03435-JMA Document 5 Filed 08/10/20 Page 2 of 2 PageID #: 25




expenses associated therewith, such as monthly rent or mortgage payments, utilities, insurance,

taxes, etc.

        Given that the responses provided by plaintiff raise more questions than they answer, the

Court finds that plaintiff can best set forth his current financial status on the enclosed “Application

to Proceed in District Court without Prepaying Fees or Costs (Long Form)” (AO 239) (“Long

Form”). Plaintiff’s application to proceed -in -
                                               forma   pauperis is denied without prejudice and with
                                                 - - - ------

leave to renew upon filing the Long Form within twenty (20) days from the date of this Order.

Alternatively, plaintiff may remit the $400.00 filing fee. Plaintiff is cautioned that a failure to

timely comply with this Order will lead to the dismissal of the complaint without prejudice.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in -
                                                   forma pauperis
                                                     --- - - - - - - status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
Dated: August 10, 2020
       Central Islip, New York

                                                            /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
